Order entered October 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00358-CR

                            BRIAN GLENN JORDAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-0933222-I

                                            ORDER
       The Court grants appellant’s October 6, 2014 request for an extension of time to file his

pro se response to the Anders brief filed by counsel. Appellant’s pro se response is due by

NOVEMBER 24, 2014. No further extensions will be granted. If the pro se response is not

received by the date specified, the appeal will be submitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Brian Glenn

Jordan, TDCJ No. 01915696, Byrd Unit, 21 F.M. 247, Huntsville, TX 77320.


                                                      /s/   LANA MYERS
                                                            JUSTICE